Matter of Dante L. (Danac L.) (2015 NY Slip Op 01454)





Matter of Dante L. (Danac L.)


2015 NY Slip Op 01454


Decided on February 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2013-11153
 (Docket No. N-16493-13)

[*1]In the Matter of Dante L. (Anonymous). Suffolk County Department of Social Services, respondent; 
andDanac L. (Anonymous), appellant.


Janessa M. Trotto, Holbrook, N.Y., for appellant.
Dennis M. Brown, County Attorney, Central Islip, N.Y. (Maeghan H. O'Keefe of counsel), for respondent.
Tor Jacob Worsoe, Jr., Holtsville, N.Y., attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Suffolk County (David Freundlich, J.), dated November 7, 2013. The order, insofar as appealed from, after a hearing, found that the father neglected the subject child.
ORDERED that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
At a fact-finding hearing in a neglect proceeding pursuant to Family Court Act article 10, a petitioner has the burden of proving by a preponderance of the evidence that the subject child was neglected (see Family Ct Act § 1046[b][i]; Nicholson v Scoppetta, 3 NY3d 357, 368; Matter of Negus T. [Fayme B.], 123 AD3d 836). The hearing court's credibility determinations are accorded great weight (see Matter of Negus T. [Fayme B.], 123 AD3d 836; Matter of China C. [Alexis C.], 116 AD3d 953). Here, contrary to the father's contention, a preponderance of the evidence established that he neglected the subject child (see Family Ct Act § 1012[f][i][B]; Matter of Jackson F. [Gabriel F.], 121 AD3d 1114).
The father's remaining contentions are without merit.
SKELOS, J.P., BALKIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court